COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Bill Hartley v. Esquire Deposition

Appellate case number:     01-17-00508-CV

Trial court case number: 2016-73922

Trial court:               61st District Court of Harris County

        This appeal is from a judgment signed on April 17, 2017. The notice of appeal was filed
on July 7, 2017. Although a notice of appeal generally must be filed within 30 days after the
judgment is signed, the time to file a notice of appeal is extended to 90 days after the signing if a
party files a timely motion for new trial, motion to modify the judgment, motion to reinstate, or a
request for findings of fact and conclusions of law that is either required by the Rules of Civil
Procedure or properly considerable by the appellate court. TEX. R. APP. P. 26.1(a)(1-4).
        We are unable to determine whether appellant filed a timely post-judgment motion that
would extend the deadline because the clerk’s record has not been filed. The trial court clerk has
notified us that the clerk’s record has not been filed because appellant has not made arrangements
to pay for the record. Appellant has filed an affidavit of inability to pay costs with our court. But
prior to any determination of indigence, we must first determine our jurisdiction. Accordingly, we
direct the trial court clerk to file a clerk’s record within 10 days of this order containing (1) the
court’s judgment, (2) any post-judgment motions, and (3) any orders on post-judgment motions.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually


Date: February 13, 2018